Citation Nr: 0929040	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-02 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), including as secondary to service-
connected sinusitis.

2.  Entitlement to service connection for major depression, 
including as secondary to service-connected sinusitis.

3.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 
1975.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of October 2003 and April 2006 Decision 
Review Officer and rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified in support of these claims at a hearing 
held before the undersigned Veterans Law Judge in Washington, 
D.C., in December 2007.  At that time, the Veteran's appeal 
included a claim of entitlement to service connection for 
asbestosis.  In April 2008, however, the Board remanded the 
Veteran's claims to the RO for additional action and, while 
the case was in remand status, in a rating decision dated 
January 2009, the RO granted this claim.  It is thus no 
longer before the Board for appellate review.  

The Board addresses the claim of entitlement to an initial 
compensable evaluation for allergic rhinitis in the REMAND 
portion of this decision, below, and REMANDS this claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.  

2.  There is no credible supporting evidence of record 
verifying that the claimed in-service stressors, which 
medical professionals have linked to the Veteran's PTSD 
symptoms, occurred.  

3.  The Veteran's PTSD is aggravated by his service-connected 
sinusitis.

4.  The Veteran's major depression is aggravated by his 
service-connected sinusitis.


CONCLUSIONS OF LAW

1.  Aggravation of the Veteran's PTSD is proximately due to 
or the result of service-connected sinusitis.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5103A (West 2002); 38 C.F.R. §§ 3.6, 
3.159, 3.304, 3.310 (2008).

2.  Aggravation of the Veteran's major depression is 
proximately due to or the result of service-connected 
sinusitis.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by letters dated February 2006 and June 
2008, the first sent before initially deciding those claims 
in a rating decision dated April 2006.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II. 

The content of the aforementioned notice letters considered 
in conjunction with the content of other letters the RO sent 
to the Veteran in March 2006 and September 2006 reflects 
compliance with pertinent regulatory provisions, noted above.  
Therein, the RO acknowledged the claims being decided, 
informed the Veteran of the evidence necessary to support 
those claims, identified the type of evidence that would best 
do so, notified him of VA's duty to assist and indicated that 
it was developing his claims pursuant to that duty.  The RO 
also provided the Veteran all necessary information on 
disability evaluations and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof, but that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all requested evidence.  The RO advised the 
Veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain them on his 
behalf.  The RO also advised the Veteran to identify or send 
directly to the RO all requested evidence.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claim, including 
service treatment records, post-service VA and private 
treatment records, and information from the Social Security 
Administration (SSA).  The Veteran does now assert that there 
is other outstanding evidence to secure in support of his 
claims.

Second, the RO conducted medical inquiry in an effort to 
substantiate the claims being decided by affording the 
Veteran VA medical examinations, during which examiners 
addressed the etiology of the Veteran's psychiatric problems.  
The Veteran does not now claim that the reports of these 
examinations are inadequate to decide his claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).    

II.  Analysis of Claims

The Veteran claims entitlement to service connection for PTSD 
and major depression, including as secondary to service-
connected sinusitis.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when any increase in 
severity (aggravation) of a nonservice-connected disease or 
injury is found to be proximately due to or the result of a 
service-connected disability, not to the natural progress of 
the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  VA will not concede such aggravation unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation and by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  The RO will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(rating schedule) and determine the extent of aggravation by 
deducting the baseline level of severity as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(a)

Service connection may be presumed for certain medical 
conditions, including psychoses, if it is shown that a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
one of these conditions manifested to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  PTSD 

According to written statements the Veteran submitted in 
support of this claim, he developed PTSD in service secondary 
to stressors experienced while serving in Korea in the 2nd 
Infantry Division.  Such stressors allegedly include: (1) 
being exposed to many dead bodies lined up on both sides of 
the road while setting up areas for mess; (2) having to fly 
stateside on a cargo plane full of coffins and hearing the 
bodies speaking to him; and (3) being called to his company 
commander's office where a noose was hanging from the ceiling 
and being told that if he did not get his act together, the 
commander would use it on him.  

In support of his claim, the Veteran submitted written 
statements of two friends, two cousins and an aunt 
establishing that the Veteran's behavior changed following 
his service, that he began hearing people talking to him, and 
that these problems were caused from the disturbing events he 
witnessed in Korea.  None of the individuals who submitted 
these written statements observed any of the in-service 
stressors the Veteran allegedly experienced in Korea.  

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing PTSD in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).

In this case, the evidence of record satisfies the first 
element of a PTSD claim under 38 C.F.R. § 3.304(f), because 
it shows that the Veteran has been diagnosed with PTSD.  More 
specifically, a VA physician's multiple letters dated since 
June 2005 and VA treatment records dated since 2005 contain 
diagnoses of psychiatric disabilities, including PTSD. 

This evidence also satisfies the second element of a PTSD 
claim under 38 C.F.R. 
§ 3.304(f), because, in the June 2005 letter and records of 
treatment, the VA physician links the Veteran's PTSD 
generally to traumatic events that occurred in Korea and to 
all of the previously noted stressors.  

Having submitted a diagnosis of PTSD that is linked to the 
Veteran's period of active service, the Board must now 
determine whether the record contains credible supporting 
evidence that the claimed in-service stressors occurred 
during such service.

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown that a 
veteran engaged in combat with the enemy, the veteran's lay 
testimony regarding the reported stressors will be accepted 
as sufficient evidence of their actual occurrence, provided 
the testimony is found to be consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  In 
determining whether the veteran participated in combat, the 
veteran's oral and written testimony will be weighed together 
with the other evidence of record.  Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  VA's General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

In this case, the Veteran contends that he developed PTSD 
from stressors experienced while engaging in combat.  
However, his service personnel records fail to substantiate 
the alleged combat.  According to these records, the Veteran 
served in Korea, as alleged, but as a cook.  He received 
various medals and awards for his service, but none is 
indicative of combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

In this case, the Veteran had not submitted sufficiently 
detailed information to attempt to verify that the stressors 
occurred as alleged.  In addition, he has not submitted any 
statements from individuals who might have observed the same 
stressors, which would confirm that they occurred as alleged.  
In light of the foregoing, the Board finds that there is no 
credible supporting evidence of record verifying that the 
claimed in-service stressors, which medical professionals 
have linked to the Veteran's PTSD symptoms, occurred.  

Despite this, the Veteran still prevails in his claim on a 
secondary basis.  In a report of VA examination conducted in 
August 2005, an examiner ruled out a direct relationship 
between the Veteran's depression and sinusitis on the basis 
that the depressive symptoms predated the sinus difficulties.  
However, the previously noted letters from the VA physician 
and the VA treatment records, all dated since 2005, include 
multiple opinions relating the Veteran's PTSD to his 
sinusitis on an aggravation basis.  These opinions 
specifically indicate that the Veteran's service-connected 
sinusitis exacerbates his sleeping difficulties and chronic 
headaches, the former of which in turn exacerbate his 
psychiatric disabilities, to include PTSD.  
In light of these opinions, the Board finds that the 
Veteran's PTSD is aggravated by his service-connected 
sinusitis.  Based on this finding, the Board concludes that 
aggravation of the Veteran's PTSD is proximately due to or 
the result of service-connected sinusitis.  Inasmuch as the 
evidence supports this claim, it must be granted.  

B.  Major Depression

Post service treatment records dated since 1997 confirm that 
the Veteran currently has major depression.  The question is 
thus whether this disability is related to his active 
service, or his service-connected sinusitis.  

A medical professional first noted depression in 1997.  Since 
then others have diagnosed major depression and occasionally 
discussed it in conjunction with the Veteran's alleged in-
service stressors.  As previously explained, however, no such 
stressor has been verified.  During treatment visits dated 
since 1997 and VA examinations conducted since August 2005, 
no medical professional has linked the depression directly to 
the Veteran's service, or his service-connected sinusitis.  
In fact, as previously indicated, during the August 2005 VA 
examination, an examiner ruled out a relationship between the 
depression and sinusitis on the basis that the depressive 
symptoms predated the sinus difficulties.  

Regardless, and similarly to the Veteran's PTSD claim, the 
Veteran still prevails in his claim on a secondary basis.  
The previously noted letters from the VA physician and the VA 
treatment records, all dated since 2005, include multiple 
opinions relating the Veteran's depression to his sinusitis 
on an aggravation basis.  These opinions specifically 
indicate that the Veteran's service-connected sinusitis 
exacerbates his sleeping difficulties and chronic headaches, 
the former of which in turn exacerbate his psychiatric 
disabilities, to include major depression.  In addition, 
according to a report of VA examination conducted in August 
2008, the Veteran's sinusitis is a contributor, albeit minor, 
to his depression.
  
In light of these opinions, the Board finds that the 
Veteran's major depression is aggravated by his service-
connected sinusitis.  Based on this finding, the Board 
concludes that aggravation of the Veteran's major depression 
is proximately due to or the result of service-connected 
sinusitis.  Inasmuch as the evidence supports this claim, it 
must be granted.  


ORDER

Service connection for aggravation of the Veteran's PTSD is 
granted.  

Service connection for aggravation of the Veteran's major 
depression is granted.  


REMAND

The Veteran claims entitlement to an initial compensable 
evaluation for allergic rhinitis.  Additional action is 
necessary before the Board decides this claim.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating this claim would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, an examination 
in support of the claim being remanded is necessary.  The RO 
afforded the Veteran an examination during the course of this 
appeal, but the report of that examination is inadequate to 
decide this claim.  Since then, in an Appellant's Post-Remand 
Brief dated May 2009, the Veteran's representative has 
requested another VA examination on the basis that the 
Veteran's allergic rhinitis has worsened since 2006, when he 
last underwent a VA examination of that disability.

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for 
allergic rhinitis.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the Veteran 
has polyps associated with his 
allergic rhinitis;

b) also indicate whether the 
Veteran has complete 
obstruction of his nasal 
passage on one side or greater 
than 50 percent obstruction of 
his nasal passages on both 
sides; 

c) describe the effect the 
allergic rhinitis has on the 
Veteran's activities of daily 
living and employment; 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and 

e) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of this claim.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


